Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 8, 10, 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses  on condition it is determined to use intra prediction with pixel interpolation: identifying an prediction mode for the block, the prediction mode having a particular direction of prediction; determining, for the identified prediction mode, whether a reference sample to be used for the interpolation is excluded from the left reference section for performing the intra prediction with pixel interpolation in the particular direction; on condition it is determined that the reference sample is excluded from the left reference section, performing the intra prediction with pixel interpolation in the particular direction using a substitute reference sample; on condition it is determined that the reference sample is not excluded from the left reference section, performing the intra prediction with pixel interpolation in the particular direction using the reference sample, wherein the substitute reference sample is determined from a first reference sample corresponding to a width of the block in the top reference section and a second reference sample corresponding to a sum of the width and a heiqht of the block in the left reference section.

Most Pertinent Prior Arts:
WO 2016/066093

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486